ALLONGE AND LOAN PARTICIPATION AGREEMENT




THIS ALLONGE and LOAN PARTICIPATION AGREEMENT is made and entered into effective
the 30th   day of November, 2009, by and among Global Casinos, Inc. (“Global”),
and William P. Martindale, (“Martindale”)  (hereinafter individually and
collectively referred to as “Participant” or “Participants”), and Casinos USA,
Inc, (“Casinos”).




Recitals




A.

The Participants are desirous of jointly owning and participating, as tenants in
common,  in the loan by Astraea Investment Management, LP (“Astraea”) to
Casinos, USA, Inc. (“Casinos” or “Borrower”) evidenced by a Promissory Note in
the original principal amount of Seven Hundred Eighty Three Thousand One Hundred
Three 56/100ths  Dollars ($783,103.56) dated as of January 17, 1997 (the
“Note”), and including all security documents, including but not limited to the:
Senior Deed of Trust; Security Agreement with respective UCC and Fixture
Filings; Stock Pledge Agreement and any other security instrument executed as
security for the loan, (collectively “the Loan”).  Exhibit A hereto sets forth
all of the documents and agreements comprising the Loan and security documents
(collectively the “Loan Documents”).




B.

The Loan is and shall continue to be secured by a first priority deed of trust
secured by that certain real property located in the City of Black Hawk, County
of Gilpin, State of Colorado commonly known as 110 Main Street, Black Hawk,
Colorado, and recorded in the records of the Gilpin County Clerk and Recorder on
April 1, 1997 at Book 617, Page 464.   The Loan is and shall also continue to be
secured by a security interest in all personal property, fixtures and
improvements (tangible and intangible) owned by or under assignment to the
Borrower.




C.

The Participants are desirous of appointing Global as the Loan Servicing Agent
to perform and handle all of the necessary financing, accounting and other
matters as more particularly described below which relate to the loan.




  

Agreement




In consideration of the mutual covenants and undertakings hereinafter set forth,
including the reciprocal waiver and/or release of any pre-existing duties of a
prior Loan Agreement that conflict with this Loan Agreement, the parties agree
as follows:




1.

Participation.

For and in consideration of the payment to Global in the amount of $250,000,
Global hereby transfers and assigns to Martindale an undivided interest in the
Note set forth herein. Each Participant shall own and participate in the Loan as
follows:  (i) Global shall own an undivided 65.3% interest in the Note (the
“Global Interest”), and (ii) Martindale shall own an undivided 34.7% interest in
the Note





1







--------------------------------------------------------------------------------

(the “Martindale Interest”). The Global Interest and Martindale Interest shall
be of equal rank.

  




  

 Amount

 %

Global Interest

$471,020.51

65.3

Martindale Interest

$250,000

34.7

Legal Balance of Note

$721,020.51

100.000%




2.

Allonge and Note Modification.    Effective as of the date of this Agreement,
the parties agree that the terms of the Note shall be modified as follows:




a.

Maturity Date:  Subject to and contingent upon Lisa Montrose agreeing to a three
year extension of her loan to Borrower upon terms and conditions acceptable to
Global and Martindale (the “Montrose Note”), the maturity date of the Note shall
be extended to December 31, 2012 (the “Maturity Date”), upon which date all
outstanding principal, accrued interest and any unpaid fees and costs shall be
immediately due and payable.  If the Montrose Note is not extended and remains
in default, then the Note shall continue to be fully matured and in default.




b.

Interest:

The outstanding principal balance due under the Note shall accrue interest at
the rate of 12% per annum.




c.

Payments:

Monthly payments of principal and interest in the amount of $12,712.95 shall be
due and payable on or before the first day of each month until the Maturity
Date. Payments are based upon a seven (7) year amortization.  




d.

Collateral.   Borrower hereby acknowledges and agrees that the Property and all
Collateral pledged to Participants as security for the Loan shall continue to
secure the Loan in the same priority position and is not changed or altered in
any way by this Modification.

       

3.

Collections and Distributions.




a.

The Participants hereby appoint Global to serve as the Loan Servicing Agent to
collect payments from Borrower.




b.

 Notwithstanding the fact that the Global Interest and Martindale Interest are
of equal rank, Global agrees that for so long as the Martindale Interest is
outstanding, Borrower shall only make payment against the proportionate share of
the Martindale Interest in the Note.




c.

All principal payments by Borrower against the Martindale Interest shall be
deemed a purchase by Global and a sale and assignment by Martindale of that
principal interest in the Note.  Notwithstanding the provisions of this Section
3(c), the Martindale Interest shall not be reduced until such time as Martindale
has been paid 100% of the principal amount and all accrued interest attributable
to the Martindale Interest,





2







--------------------------------------------------------------------------------

whereupon Global shall be deemed to have purchased and acquired the Martindale
Interest in its entirety.




4.

Representations and Covenants.

The respective parties severally agree as follows:




a.

Participants acknowledge Borrower’s present default under the Loan or the Loan
Documents.




b.

Participants have made, or have had the opportunity to make, their own
independent evaluations and investigations, including inspections and review of
the Borrower’s books and records prior to owning and participating in the Loan.
 




c.  

Global represents and warrants that the Note and Loan Documents are valid
agreements of the Borrower and are in full force and effect, fully enforceable
except to the extent enforceability may be affected by the laws of bankruptcy or
insolvency or principles of equity and that Global has the authority and
capacity to sell a participation in its Note.




5.

Major Actions.  




i.  

Global may:




a.

Purchase Martindale’s participation at any time for the full amount outstanding
under the Martindale Interest.  




b.

Commence any action or exercise any right, including the right of foreclosure,
under the Note or the Loan Documents.




ii.

Neither party shall have the authority to (a) modify or amend any term or
condition of the Loan or Loan Documents without consent of the other party, (b.)
waive or release the Borrower or any other obligor, including guarantors, under
the Loan Agreement or any of the Collateral, or (c.) discharge the Borrower or
any other obligor, including the guarantors, except as required by the Loan
Agreement or the Collateral...  Furthermore, any release or substitution of
collateral must be approved by both parties.




iii.

Should either party elect to sell its position in the Note, such party

shall have the obligation to notify the other party of its intention to sell its
position (“Notification Date”).  Within 10 days from the Notification Date,
non-selling party shall have the exclusive right to notify selling party of its
desire to take out selling party by payment in full of selling party’s
participation (the “Takeout”) within 45 days of the Notification Date.  








3







--------------------------------------------------------------------------------

6.

Loan Participation Fee.       In consideration of Martindale’s agreement to
purchase the Interest provided for herein, Global agrees to pay Martindale a
Loan Participation Fee as follows:




a.   Global agrees to pay Martindale an additional interest payment on the
outstanding principal balance of the Martindale Interest equal to 1% per annum
in year one, 2% per annum in year two and 3% per annum in year three.  The
additional  interest payment shall be payable in equal monthly installments
together with other payments under the Note.




b.   Global shall issue to Martindale 50,000 shares of common stock upon
execution of this Agreement; an additional 50,000 shares of stock on the first
anniversary of the date of this Agreement; and an additional 50,000 shares on
the second anniversary of the date of this Agreement, provided that on each
issue date there remains outstanding and unpaid any amount due and owing under
the Martindale Interest.




7.

Administration in the Ordinary Course.

The Loan and the Loan Documents shall be administered by the Loan Servicing
Agent as follows:  




a.

The Loan and the Loan Documents shall be dealt with and enforced by the Loan
Servicing Agent in its sole discretion on the Participants’ behalf.   The Loan
Servicing Agent will service and manage the Loan and Loan Documents using the
same degree of care it would use if it owned the entire Loan, and in conformity
with the Loan in the ordinary course of business.




b.

The Loan Servicing Agent shall bear its own internal and usual expenses of
servicing the Loan.




c.

All collection or other expenses reasonably incurred by the Loan Servicing Agent
in connection with a default of the Loan, including protection of  the Loan
Documents and Collateral, and all advances made or required to be made by either
party to preserve the Collateral, and all recoveries thereof, shall be shared
pro rata by each Participant.  Each Participant shall  be required to contribute
its proportionate share of such expenses and/or advances or reimburse the
Participant paying such expense or advance its proportionate share.




d.

The Loan Servicing Agent shall provide each Participant prompt written notice of
any notice of default of the Borrower under the Loan or the Loan Documents.




e.

The Loan Servicing Agent and its employees and agents shall not be liable to any
Participant for any action take or omitted or for error in judgment, except for
actions or omissions or errors taken or made in bad faith.  The Loan Servicing
Agent and its employees and agents do not assume or warrant and shall not have
any responsibility or liability, express or implied, for the collectability,
enforceability, genuineness, sufficiency or validity of the Loan or the Loan





4







--------------------------------------------------------------------------------

Documents, or the financial condition or the legal status of the Borrower, or
any credit or other information furnished by it to any Participant, except for
the information furnished by the Loan Servicing Agent to the Participant as to
the Loan Servicing Agent’s capacity to enter into and perform this Loan
Participation Agreement.




8.

Replacement of Loan Servicing Agent.

Furthermore, replacement of the Loan Servicing Agent shall occur upon (i) the
resignation of the Loan Servicing Agent, (ii) the filing by or against the Loan
Servicing Agent of any petition for relief under the bankruptcy laws of the
United States, now or hereafter in effect, or any insolvency, readjustment of
debt, dissolution or liquidation law or statute now or hereafter in effect,
whether any such action or proceeding shall be at law, in equity or under any
bankruptcy, reorganization, arrangement, insolvency, readjustment of debt,
receivership, liquidation or dissolution law or statute, (iii) the dissolution
of the Loan Servicing Agent, or (iv) the cessation of business by the Loan
Servicing Agent, the Participants shall select a new loan servicing agent.  In
the event the Participants cannot unanimously agree on the selection of a new
loan servicing agent, the vote of the majority in interest of the Participants
shall be binding as to the selection of the new loan servicing agent.




9.

Other Extensions of Credit to Borrower.

Each party acknowledges and agrees that they, or any of their affiliates, may
extend credit other than the Loan, to the Borrower or any of its affiliates.
  To the extent that any party may have (a.) the right to setoff against, (b.) a
lien upon, or (c.) a security interest in, any existing or hereafter acquired
property of the Borrower or any of its affiliates, which property is not
included within the Collateral, each party shall be under no obligation to
exercise any right it may have against such property, or in the event of such
exercise to apply the proceeds therefrom on account of the Loan.  When used
herein, the term “affiliates” shall be interpreted broadly.




10.

Nature of Relationship.  The Parties shall each hold their respective Interests
as tenants-in-common. The parties do  not intend by this Agreement to create a
partnership, joint venture or other separate entity for federal or state law
purposes, but merely to set forth the terms and conditions upon which each of
them shall hold their respective ownership interests in the Note and Loan
Documents.  Each party hereby agrees to elect to be excluded from the provisions
of Subchapter K of Chapter 1 of the Internal Revenue Code of 1986, as amended,
(the “Code”), with respect to their undivided ownership interest in the Note and
Loan Documents.  Each party hereby covenants and agrees that each owner shall
report in such owner’s respective federal and state income tax returns such
owner’s respective portion of items of income, deduction, loss and credit which
result from holding the Note in a manner consistent with the treatment of the
co-tenancy as a co-ownership of a negotiable instrument (and not as a
partnership) for federal and applicable state tax purposes.  Each party hereby
agrees to indemnify, protect, defend and hold the other free and harmless from
all costs, liabilities, tax consequences and expenses, including, without
limitation, attorneys’ fees, which may result from any party notifying the IRS
in violation of this Agreement or otherwise taking a contrary position with
respect to the IRS.  No party shall hold itself out as or represent to a third
party that it is a partner with respect to the other.  Except as expressly





5







--------------------------------------------------------------------------------

provided herein, no party is authorized to act as agent for, to act on behalf
of, or to do any act that will bind any other or to incur any obligations with
respect to the subject matter hereof.   




11.

Indemnity.  Each party hereby agrees to indemnify, protect, defend and hold the
other free and harmless from all costs, liabilities, tax consequences and
expenses including, without limitation, attorneys’ fees and costs, which may
arise from breach of representations or result from any party so notifying the
Commissioner in violation of this Agreement or otherwise taking a contrary
position on any tax return, report or other document.




12.

Notice.

All Notices provided for hereunder shall be in writing and shall be deemed given
and received when personally delivered or when deposited in the United States
mail, postage prepaid, registered or certified mail, return receipt requested,
addressed to the applicable party as follows, or at such other address as shall
be designated by such party by written notice to the other parties:




Global Casinos, Inc.

1507 Pine Street

Boulder, Colorado  80302

Fax: 303-449-1045

Email: clneuman@neuman.com




William Martindale

5646 Milton Street # 731

Dallas, TX  75206-3935

Fax: (214) 956-7713

Email: snuffcityranch@sbcglobal.net







13.

Counterparts.

This Agreement may be executed in counterparts, each of which shall be deemed to
be an original instrument, and all of which together shall constitute one and
the same instrument.




14.

Miscellaneous.

This Agreement shall be governed by the laws of the State of Colorado, and may
not be amended or modified, except by written instrument signed by each party.
 This Agreement shall be binding upon each party, their heirs, successors, and
assigns.




WITNESS the execution hereof by the parties hereto.




Global Casinos, Inc.







By:_/s/ Clifford L. Neuman___

      Clifford L. Neuman











6







--------------------------------------------------------------------------------




William P. Martindale







:__/s/ William P. Martindale_

             




Casinos USA, Inc.







By:___/s/ Douglas James

Douglas James, Authorized Agent











































































































7







--------------------------------------------------------------------------------







EXHIBIT A

LOAN DOCUMENTS







A.

Promissory Note and Loan Agreement dated January 17, 1997, in the original
principal amount of $783,103.56, executed by Casinos USA, Inc.

B.

Agreement and Amendment to Promissory Note dated as of August 31, 2002.

C.

Second Amendment to Promissory Note dated March 18, 2008.

D.

Agreement dated March 18, 2008

E.

Deed of Trust executed by Casinos USA, Inc. for the benefit of Astraea
Investment Management,  LP, dated January 17, 1997, and recorded  April 1, 1997,
in the real property records of the Clerk & Recorder for Gilpin County,
Colorado, (“Records”) at Book 617, Page 464;

F.

Security Agreement dated August 31, 2002 executed by Casinos USA, Inc.

G.

Colorado UCC Financing Statement recorded on ___________, 1997 at Reception No.
________________ in the Records;

H.

Stock Pledge Agreement dated as of August 31, 2002 executed by Global Casinos,
Inc.











8





